Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a CON of 16/788.824 02/12/2020  ABN, which is a CON of 16/406,159 05/08/2019  PAT 10604538, which is a CON of 16/163,694 10/18/2018 ABN, which is a CON of 15/928,139 03/22/2018 ABN, which is a CON of 15/701,791 09/12/2017 ABN which is a CON of 14/880,776 10/12/2015 ABN, which is a DIV of 14/449,328 08/01/2014 PAT 9175018, which is a DIV of 13/667,164 11/02/2012 PAT 8859504, which is a CON of 12/485,344 06/16/2009 ABN, which claims benefit of 61/211,499 03/31/2009, and claims benefit of 61/132,244 06/17/2008.
2.     Claims 32-47 are pending in the application.
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

							                       Claims 32, 38-39 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
          112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
          enablement for the instant  “alpha- or beta- hydroxyl carboxylic acid” or “a composition 
          without product   compounds” without limitation (i.e., no named compounds), see line 4 in 
          claim 32. The specification does not enable any person skilled in the art to which it 
          pertains, or with which it is most nearly connected, to make the invention commensurate 

In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a process of making a compound of formula (I) or a composition, wherein the “alpha- or beta- hydroxyl carboxylic acid” or “a composition without product compounds” is without limitation (i.e., no named compounds), see claims 32, 38-39 and 41-44. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Elliott et al.  US 9,175,018 Elliott et al.  018 discloses a number of “alpha- or beta- hydroxyl carboxylic acid”, see lines 5-9 in column 87.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “alpha- or beta- hydroxyl carboxylic acid” representing a number of compounds on pages 19-20 of the specification , and “a composition” comprising a compound of formula (I) on page 41 of the specification. There is no data present in the instant specification for the instant “alpha- or beta- hydroxyl carboxylic acid” or “a composition without product compounds” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “alpha- or beta- hydroxyl carboxylic acid” or “a composition without product compounds” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any endocrine therapy compounds without limitation. There is no guidance or working examples present for constitutional any “alpha- or beta- hydroxyl carboxylic acid” or “a composition without product compounds” without limitation for the instant invention. Incorporation of the limitation of the “alpha- or beta- hydroxyl carboxylic acid” (i.e., claim 37) and a compound of formula (I)  supported by the specification into claim 32 and 39 respectively  would overcome this rejection.
Double Patenting
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 32 and 39 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claim 1 of  Elliott et al.  US 9,175,018. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a process of making a compound of formula (I), i.e.,

    PNG
    media_image1.png
    199
    565
    media_image1.png
    Greyscale
by reacting a compound of formula (V), i.e.,

    PNG
    media_image2.png
    172
    495
    media_image2.png
    Greyscale
 with an alpha- or beta- hydroxyl carboxylic acid, see claim 32.
Elliott et al.  ‘018 claim a process of making a compound of formula (II), i.e.,

    PNG
    media_image3.png
    183
    409
    media_image3.png
    Greyscale
by reacting a compound of formula (V), i.e., 

    PNG
    media_image4.png
    125
    334
    media_image4.png
    Greyscale
 with an alpha- or beta- hydroxyl carboxylic acid, see columns 83-86.
The difference between instant claims and Elliott et al.  ‘018 is the compounds of formula (II) of Elliott et al.  ‘018 is a species of the instant claims.
One having ordinary skill in the art would find the claims 32 and 39  prima facie obvious because one would be motivated to employ the processes of Elliott et al.  ‘018 to obtain instant invention.  

Claim Objections
5.	Claims 33-37, 40 and 45-47 are objected to as being dependent on rejected claims 32 and 39.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



January 19, 2022